Motion for permission to unseal the records of Bronx County Bar Assoc, v Gonzalez is denied. Subdivision 10 of section 90 of the Judiciary Law provides that when *533charges relating to the discipline of an attorney are sustained, then the records in relation thereto are deemed public records. In view of our sustaining of the charges in Matter of Gonzalez (57 AD2d 90), no permission to review these records is necessary. The relief requested must be denied as academic. Concur— Kupferman, J. P., Lupiano, Silverman, Lane and Markewich, JJ.